[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Susan Cococcia, Public Defender, for Petitioner.
Robert O'Brien, Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION: Petitioner, age 40, was convicted after a trial by jury, of Attempted Robbery, First Degree.
The petitioner and another held up the victim. Evidence indicates both assailants were armed with handguns. A struggle ensued with the victim and in the course of the robbery he was shot in the back.
The petitioner asks the Division to consider that the co-accused pled guilty to Assault, Third Degree and Attempted Robbery, and received a five (5) year sentence, also that petitioner has a supportive family behind him and that he is making a determined effort to live by society's rules and wants the chance to show he is capable of doing so.
While at one time in his life the petitioner was a promising student and athlete he has, as the sentencing Court noted, a fairly serious criminal record which includes 1987 CT Page 2643 convictions for carrying a Pistol without a Permit and Failure to Appear; Three (3) Counts of Robbery Third Degree in 1983; Burglary Third Degree in 1981; Larceny Third Degree and Possession of Heroin in 1980; and Burglary, First Degree, Robbery Third Degree and a Narcotics violation in 1972. Over the years petitioner has been incarcerated and has been given probationary sentences. Despite all that his criminality continues to the point where the victim in the present case was shot during a robbery attempt, with bullet fragments still lodged in his back.
At the sentencing hearing the Court commented that it would impose a lesser sentence than it had originally considered. Both the State and the pre-sentence report recommended the maximum penalty be imposed.
The sentence imposed can in no way be considered unreasonable or disproportionately severe. It is affirmed.
Klaczak, J. Norko, J. Barry, J.
Klaczak, Norko and Barry, J's participated in this decision.